Citation Nr: 1037402	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from October 
18, 1994 to October 28, 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the benefit sought on appeal.  The 
appellant appealed that decision, and the case was referred to 
the Board for appellate review.  

In February 2005, the appellant testified before the undersigned 
Acting Veteran's Law Judge during a video-conference hearing.  
The hearing transcript is associated with the claims folder.

In May 2006, the Board remanded the appellant's claim for 
additional development.  In October 2009, the Board referred this 
case for medical expert opinion by a psychiatrist from the 
Veterans Health Administration (VHA).

In June 2010, the appellant waived RO consideration of additional 
evidence submitted to the record.


FINDING OF FACT

The appellant's acquired psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated during his brief 
period of ACDUTRA service in October 1994. 



CONCLUSION OF LAW

The appellant's acquired psychiatric disorder, to include 
schizophrenia, was not acquired in or aggravated by active 
military service.  38 U.S.C.A.§§ 101(24), 1131, 1153, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Post-adjudicatory RO letters 
dated February 2003, March 2003, April 2003, February 2004, May 
2004, September 2004, June 2006 and August 2007 advised the 
appellant of the types of evidence and/or information deemed 
necessary to substantiate the claim as well as the relative 
duties upon the appellant and VA in developing his claim.  The 
June 2006 RO letter advised the appellant as to how VA determines 
disability ratings and effective dates of awards, should service 
connection be established.  Overall, these letters satisfy the 
VCAA notice content requirements.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant did not receive content complying VCAA notice 
before the initial adjudication.  This timing deficiency was 
cured with readjudication of the claim in the March 2009 
supplemental statement of the case.  See Mayfield, 499 F.3d 1317 
(Fed. Cir. 2007).  A review of the record reflects that the 
appellant has pursued his appeal on the theory that his acquired 
psychiatric disorder first manifested during his period of 
ACDUTRA.  In support of this theory, the appellant has submitted 
statements from family members and medical records directly to 
the RO and the Board.  At a hearing in February 2005, it was 
argued that certain presumptive provisions were applicable to the 
claim.  In an Informal Hearing Presentation dated June 2010, the 
appellant's representative argued that medical literature 
supported a grant of service connection in this claim.

In a statement received in June 2010, the appellant requested the 
Board to proceed with adjudication of his appeal without further 
RO consideration of the evidence.  Thus, the record reflects that 
the appellant has had a meaningful opportunity to participate in 
the adjudication of his claim and that no prejudicial notice 
error has occurred.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In this respect, 
the RO has obtained all identified pre-service and postservice 
medical records, service treatment records (STRs) and documents 
associated with the appellant's award of disability benefits with 
the Social Security Administration.

In May 2006, the Board directed that medical opinion was required 
to decide this case.  See 38 U.S.C.A. § 5103A(d).  A February 
2009 VA Compensation and Pension (C&P) examination report did not 
comply with the Board's May 2006 remand directives as it clearly 
did not reflect an accurate review of the claims folder.  In this 
respect, the examiner determined that the appellant did not have 
a history of psychiatric treatment prior to the October 1994 
ACDUTRA period citing to an October 1992 military examination.  
However, the examiner gave no awareness of the appellant's 
February 1994 treatment for recurrent major depression, psychotic 
type.  Clearly, this factual error significantly lessened any 
probative value to assign to this opinion.  See generally Reonal 
v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229, 232 (1993) (the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise).

To remedy this situation, the Board ordered a VHA opinion from an 
expert psychiatrist.  The examination report obtained, dated 
December 2009, reflects an accurate review of the factual 
history, an extensive analysis of the evidentiary record, and a 
well reasoned rationale for the conclusion reached.  This 
examination report clearly satisfies the Board's remand 
directives and is fully adequate to decide the claim.

Furthermore, the appellant and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
appellant in the adjudication of his appeal.  Therefore, the 
Board finds that VA has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the appellant's 
appeal.

The appellant claims that he developed an acquired psychiatric 
disorder, characterized as schizophrenia, during his ten days of 
ACDUTRA service from October 18, 1994 to October 28, 1994.  In 
several written statements and testimony before the Board, the 
appellant indicated that he believes his schizophrenia is due to 
traumatic events he suffered during his short time in the 
military, including being taunted, subjected to racism and being 
physically assaulted.  He also reports that his psychiatric 
disorder may be related to a vaccination shot during basic 
training.

Additional statements include the testimony of the appellant's 
sister who described the Veteran as a normal person prior to 
entering ACDUTRA.  Upon his return from ACDUTRA, she described 
the appellant as suffering from delusions and being unable to 
care for himself.

An April 2009 statement from the appellant's parents describe the 
appellant as being an ordinary, unimpressive kid who had not 
experienced anything out of the ordinary prior to service.  Upon 
his return from service, the appellant had been described as 
angry and moody with his behavior bordering on paranoia.  
However, it was noted that these parents did not have much 
contact with the appellant as they did not live together.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
generally requires evidence of a current disability with a 
relationship or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant's only military service consists of a period of 
ACDUTRA in October 1994.  Active military, naval or air service 
includes any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  

The Board notes that the appellant was not provided an entrance 
examination for his period of ACDUTRA in October 1994.  The 
presumption of soundness under 38 U.S.C.A. § 1111, the 
presumptions relating to chronic diseases under 38 U.S.C.A. 
§ 1112 and the presumption of aggravation under 38 U.S.C.A. 
§ 1153 do not apply to ACDUTRA service.  Smith v. Shinseki, 24 
Vet. App. 40 (2010).  For ACDUTRA service, a claimant must 
produce some evidence that his or her condition was incurred or 
aggravated during that service.  Id.  With respect to 
aggravation, the claimant must provide direct evidence of both a 
worsening of the condition occurred during the period of ACDUTRA 
and that such worsening was caused by the period of ACDUTRA.  
Smith, 24 Vet. App. at 48.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The Board is not bound to accept any opinion, from a VA examiner, 
private physician, or other source, concerning the merits of a 
claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The VA benefits 
system also does not favor the opinion of a VA examiner over a 
private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to 
adopt the treating physician rule for adjudicating VA benefits).  
Regardless of the source, an examination report must minimally 
meet the requirement of being sufficiently complete to be 
adequate for the purpose of adjudicating the claim.  See 
38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and service 
treatment records (STRs), but also correspondence, raw medical 
data, financial information, RO rating decisions, Notices of 
Disagreement, materials pertaining to claims for conditions not 
currently at issue and Board decisions disposing of earlier 
claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal, 5 Vet. App. 458 (1993) (holding that the Board may reject 
a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data;
(2) the testimony is the product of reliable 
principles and methods; and
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a 
lay witness testimony is permissible in the form of opinions or 
inferences which are (a) rationally based on the perception of 
the witness and (b) helpful to a clear understanding of the 
witness' testimony or the determination of a fact in issue.  
Otherwise, in matters involving scientific, technical or other 
specialized knowledge, Fed.R.Evid 702 requires that an opinion be 
provided by a witness qualified as an expert by knowledge, skill, 
experience, training or education. 

Pre-service treatment records indicate that the appellant began 
outpatient psychiatric care at the Creighton Child and Family 
Services Clinic in February 1990, due to severe discipline 
problems and academic failures.  The appellant had been 
argumentative and verbally abusive, fighting with siblings and 
disobedient.  Runaway behaviors were reported.  The appellant had 
allegedly stolen from his parents and employers.  There was a 
prior diagnosis of attention deficit disorder (ADD) during 3rd 
grade, and Ritalin was briefly prescribed.  The appellant had 
black physical features and strongly identified with the black 
culture, but had a pale complexion which caused significant 
personal distress.  The appellant was given diagnostic 
impressions of undersocialized, non-aggressive conduct disorder, 
and identify disorder.  

The appellant underwent an enlistment examination in October 
1992.  This examination report reflected no lay or medical 
evidence of a psychiatric disorder.  Notably, the appellant 
denied a history of having been treated for a mental condition.  
The appellant did not enter active service at this time.

The appellant was treated for recurrent major depression, 
recurrent, psychotic type, at Omaha Psychiatric Associates on 
February 13, 1994.  Medications were prescribed.  

In September 1994, the appellant received a Military Training 
Certificate from the Reserve Officers' Training Corps noting that 
the appellant had been a good student who performed his 
assignments in an excellent manner for the two year period ending 
June 1994.  He was recommended for accelerated promotion.

The appellant entered ACDUTRA on October 16, 1994, and no 
entrance examination was performed.  Subsequent service treatment 
records indicate that the appellant underwent mental status 
evaluation on October 25, 1994, at Community Health Services.  
The appellant stated that he was unable to adapt to the stresses 
of the military to due to recent self-harm feelings.  The 
evaluator described the appellant as demonstrating 
developmental/personality characteristics that contributed to his 
difficult adjustment to the demands of the military.  It was 
recommended that the appellant be separated from active duty 
based on lack of motivation and social/emotional characteristics 
being incompatible with the military.  It was noted that the 
appellant reported an inability to adapt due to recurring 
feelings from his "past."  The appellant was discharged on 
October 28, 1994.  

The first available post ACDUTRA treatment record is dated 
December 15, 1994, at which time the appellant was treated at 
Omaha Psychiatric Associates and diagnosed with extreme major 
depression with questionable psychotic components.  

A January 1995 psychological evaluation by Dr. J.L.R. resulted in 
a diagnosis of antisocial personality disorder.  It was also 
indicated that the Veteran's presentation also suggested 
malingering.  The Veteran was described as a very poor historian 
who was unable to answer definitively or correctly most personal 
or general information questions posed to him.  At that time, the 
appellant described his school years as marked by conduct 
problems and poor academic performance.  He acknowledged problems 
with fighting, disrespect for others and truancy.  He had been 
prescribed Ritalin at some point in time.  He had numerous past 
arrests for shoplifting, bad checks and theft.  The appellant 
described being discharged from the Army during basic training 
"because I threatened the sergeant and was told I wouldn't be a 
quality soldier."  He later stated that he began to have visual 
and auditory hallucinations during basic training, such as the 
voice and image of his father who demeaned, threatened and 
attacked him.  He denied a history of hallucinations or delusions 
prior to service.  Postservice, he lived alone in subsidized 
housing.

A February 1995 letter from Omaha Psychiatric Associates 
indicated that a diagnosis of posttraumatic stress disorder, 
related to childhood abuse by his father, needed to be ruled out.  
A January 1996 medical examination report from Dr. S.A.S. 
indicated that the appellant was sensitive to his appearance due 
to vitiligo.

Thereafter, private clinical record reflect additional diagnosis 
of bipolar disorder, psychosis not otherwise specified (NOS), and 
chronic paranoid schizophrenia.  The appellant was noted as 
suffering from delusions, including an incident where a sergeant 
choked him and accused him of threatening to kill him and 
stealing some papers.  The appellant alleged that this incident 
involved a big cover-up and resulted in the loss of his wife.

Notably, in March 1999, the appellant was examined by Dr. R.F., a 
psychiatrist from PCA.  Dr. F. stated that he had been following 
appellant at the Springhill Community Mental Health Agency since 
April 1998 and that he had reviewed the appellant's earlier 
record, including some records from the appellant's period of 
service in 1994.  Dr. F. stated that it appeared that the 
appellant had some potential early behavioral problems, including 
a history of truancy and conduct problems in school.  He also 
indicated that the appellant had been diagnosed with attention 
deficit disorder and was treated with Methylphenidate.  Dr. F. 
concluded that the appellant exhibited early symptoms of 
schizophrenia in his early teen and mid-teen years and that the 
appellant's short period in the military did not cause his 
illness.  He did indicate that while in the military his symptoms 
became more pronounced, but stated that this was keeping with the 
usual course and onset of schizophrenia.  

A May 2003 examination report from Dr. R.A.C., indicated that the 
appellant placed the onset of his psychiatric difficulties to age 
21, during basic training.  The appellant reported some 
difficulties before service, such as argumentativeness with 
teachers, leaving school at 10th grade, being involved in drugs 
and alcohol, and writing some "hot checks."  The appellant was 
given the choice of going to jail or joining the military.  The 
appellant reported that, during basic training, he started 
thinking people were out to get him and he began to hear voices.  
He had been berated by an NCO to coming to class on proper 
shaving for black males, as the officer didn't realize that this 
biracial and vitiligo appellant was actually black.

The appellant was afforded a VA examination in February 2009.  
The examiner diagnosed the appellant with paranoid schizophrenia.  
The appellant denied a pre-service history of any kind of mental 
health treatment.  The appellant stated that, at some point in 
basic training, he started hallucinating after receiving a shot 
in the arm.  He also described another incident wherein he woke 
up in the middle of the night, thought that he had been told to 
patrol the area, and walked around outside hallucinating what 
other officers were telling him to do.  The examiner, noting an 
October 1992 military examination report indicated a normal 
psychiatric status, stated that there was no evidence to suggest 
that the appellant's current psychiatric disorder existed prior 
to his military experience beginning in October 1994 and opined 
that the currently diagnosed psychiatric disorder first 
manifested itself during the appellant's active service.  

A December 2009 VHA examination report indicates that the 
reviewing physician examined the entire claims file, including 
copies of mental health evaluations, outpatient psychiatric 
treatments, hospitalizations and pension and compensation 
reports.  The examiner indicated that the March 1999 examination 
report from Dr. R.F. was particularly insightful and had 
correctly pointed out, in the VHA examiner's opinion, that the 
appellant's early behavioral problems were likely the early or 
prodromal phase of the appellant's later diagnosed schizophrenia.  
It was noted that the onset of schizophrenia may be abrupt or 
insidious, but the majority of individuals displayed some type of 
prodromal symptoms as seemed to be evidence in this case.

The VHA examiner then noted the appellant's February 1994 
treatment for major depression, psychotic type, observing that 
mood disturbance was common during prodromal, active and residual 
phases of schizophrenia.  These records also showed that the 
appellant had psychotic symptoms, which was consistent with the 
subsequent diagnoses of schizophrenia and recurrent major 
depression. 

The reviewing physician concluded with the following opinion:

Military record of [the appellant's] less than two 
weeks enlistment in the National Guard at age of 21 in 
October 1994 include statement that he was discharge 
due to depression, lack of motivation, and emotional 
and personality characteristics incompatible with the 
military.  Dr. [F.] appears to have correctly 
attributed [the appellant's] emotional problems as 
progressing to chronic mental illness which was later 
diagnosed as schizophrenia.

My response to the questions posed in the request for 
opinion, and based on review of evidence in the 
Veteran's file, readings of psychiatric literature and 
clinical experience is as follows: The Veteran's 
current psychiatric disorder meets DSM IV criteria for 
chronic schizophrenia.  It is probable he had 
prodromal symptoms of schizophrenia, particularly mood 
disorder associated with schizophrenia, in this late 
teens and early twenties, including his time during 
his very short military enlistment.  I have found no 
clear evidence that his mental disorder was incurred 
or that it underwent a permanent increase in severity 
during the period of enlistment.

After a review of all the medical evidence presented, the Board 
finds that the credible lay and medical evidence establishes that 
the appellant's acquired psychiatric disorder, to include 
schizophrenia, was not incurred in or aggravated during his brief 
period of ACDUTRA service in October 1994.

In so finding, the Board finds as persuasive the reports and 
opinions submitted by Dr. Flanigin in March 1999 and by the VHA 
psychiatrist in December 2009.  These examination reports reflect 
an accurate review of the appellant's pre-ACDUTRA, ACDUTRA and 
post-ACDUTRA symptomatology and functioniong, and provide well-
reasoned medical conclusions that are supported by the record.  
Notably, the STRs reflect that the appellant demonstrated 
motivational and personality problems, and did not identify any 
psychotic symptoms, including verbal and auditory hallucinations, 
as being manifested at that time.

By contrast, the February 2009 VA examiner stated that he 
performed an extensive review of the appellant's claims file, but 
in his report he completely failed to mention the pre-service 
treatment records from Omaha Psychiatric Associates and appears 
to have based his opinion largely on the appellant's reported lay 
history of no significant pre-service psychiatric symptoms and 
onset of auditory and visual hallucinations during service.  

As addressed further below, the lay assertions denying any pre-
ACDUTRA symptomatology are overwhelmed by the documented history 
of treatment prior to ACDUTRA.  Furthermore, the appellant's 
allegations of visual and auditory hallucinations during service 
are not corroborated by any STR.  The only evidence supporting 
this assertion is the appellant's own current recollections 
which, as addressed more fully below, are not found to be 
credible.  Thus, the February 2009 VA C&P examination report is 
significantly flawed, and the probative value of this opinion is 
greatly outweighed by the opinions from Dr. F. and the VHA 
examiner.

In this case, the appellant and his relatives report that the 
appellant had no significant psychiatric problems prior to his 
ACDUTRA service.  These allegations cannot withstand close 
scrutiny.  In this respect, the Board has reviewed records 
showing that the appellant received psychiatric care in 1990 due 
to severe discipline problems and academic failures.  It is clear 
that some of the history regarding the appellant's conduct was 
provided by the appellant's parents themselves, including 
potential theft of their property.  

Additionally, the appellant was clearly treated for recurrent 
major depression, recurrent, psychotic type, at Omaha Psychiatric 
Associates on February 13, 1994, which is prior to the ACDUTRA 
period.  The appellant's current denial of such treatment 
demonstrates either a severe lack of ability to recollect or lack 
of candor.  In either case, the documentary evidence 
significantly impeaches the credibility of the appellant's 
assertions.  The appellant's has been described by his treating 
examiners as delusional and a poor historian, which further calls 
into question the reliability of his current testimony.  Overall, 
the appellant's denial of preservice psychiatric symptoms and 
treatment, and allegation of untreated psychotic symptoms in 
service, are not deemed credible.

Overall, the Board places greater probative value to the 
documented treatment records regarding the appellant's pre-
ACDUTRA function than the more recent lay recollections in this 
case.  These lay witness recollections are clearly contrary to 
statements previously made by the appellant's parents and as 
reported by the appellant himself to Dr. F. in 1999.  Quite 
simply, they are woefully inaccurate when viewed against the 
entire evidentiary record and entitled to no probative value.

The Board has also considered the opinion forwarded by the 
appellant and his representative that schizophrenia first 
manifested during service.  In June 2010, the appellant's 
representative cited to "medical literature" which indicated 
that schizophrenia may develop over a period of time or be 
precipitated immediately due to a serious stressful event.  It is 
argued that the appellant showed good functioning prior to 
ACDUTRA, as represented by a Military Training Certificate 
showing that the appellant successfully completed 2 years of 
instruction in June 1994.  It is further argued that the 
appellant's schizophrenia was precipitated by verbal abuse in 
service, which first represented the appellant's inability to 
adapt.

However, the Board finds greater probative value in the opinions 
expressed by Dr. F. and the VHA examiner than that of the lay 
claimant Veteran and representative, as these examiners possesses 
greater expertise and training to speak to the issues at hand.  
Notably, the VHA examiner himself cited medical literature for 
the known onset and caused of schizophrenia and, based upon his 
own medical expertise, provided an opinion in this particular 
case which has greater probative value than a lay person's 
interpretation of generic medical treatise information. 

In sum, the Board finds that the appellant's acquired psychiatric 
disorder, to include schizophrenia, was not incurred in or 
aggravated during his brief period of ACDUTRA service in October 
1994.  As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


